Citation Nr: 0016908	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  96-30 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for substance abuse as 
secondary to service-connected PTSD.

3.  Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD, on appeal from the initial 
evaluation.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
April 1971.  This appeal arises from a July 1995 rating 
decision of the Buffalo, New York, regional office (RO) which 
denied service connection for headaches as secondary to PTSD, 
and which assigned a 10 percent disability evaluation for 
PTSD, effective in November 1993, after granting service 
connection for the same.  By a rating action dated in June 
1996, the 10 percent disability evaluation assigned to PTSD 
was increased to 50 percent, effective in November 1993.  
This appeal also stems from a March 1999 rating action which 
denied service connection for substance abuse as secondary to 
service-connected PTSD, and which denied entitlement to a 
total disability evaluation based upon individual 
unemployability.

On May 26, 1999, a hearing was held at the RO before Barbara 
B. Copeland, who is a member of the Board of Veterans' 
Appeals (Board) rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 1999).  At that time, the veteran filed additional 
medical records that had not been previously considered by 
the RO.  However, the veteran waived review of the additional 
evidence by the RO and the issuance of a supplemental 
statement of the case.  Therefore, pursuant to 38 C.F.R. 
§ 20.1304(c) (1999), that evidence need not be considered by 
the RO.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having recurrent 
migraine headaches.

2.  There is medical evidence suggesting a likely 
relationship between an increase in severity of the veteran's 
migraine headaches and symptoms related to his service-
connected PTSD.

3.  Probative evidence of record establishes that the 
veteran's substance abuse is the product of his service-
connected PTSD.

4.  The symptoms of the veteran's PTSD render him 
substantially incapable of obtaining or retaining 
substantially gainful employment.

5.  Adjudication by the Board of the veteran's increased 
rating claim for PTSD renders his claim for a total 
disability rating due to individual unemployability as 
without legal merit.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
headaches as secondary to service-connected PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.310 (1999).

2.  The veteran's substance abuse is proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).

3.  The criteria for a 100 percent schedular evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (1999), and 4.129, 4.130, 
Diagnostic Code 9411 (Regulations in effect prior to November 
7, 1996).

4.  The veteran's claim for a total disability rating based 
on individual unemployability is precluded by law.  
38 U.S.C.A. §§ 501, 1155 (West 1991); 
38 C.F.R. § 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service enlistment and discharge examinations 
indicated that his head, neurological system, and psychiatric 
condition were normal.  Service medical records contain no 
findings pertaining to complaints, treatment, or diagnoses of 
headaches, substance abuse, and/or PTSD.  

In November 1993, the veteran filed a claim for service 
connection for PTSD.  He also indicated that he suffered from 
headaches, and that his headaches were caused by his PTSD.  
He gave a history of treatment for PTSD since October 1993.

Medical records from Brylin Hospital and the Buffalo VA 
Medical Center (VAMC) dated from March 1989 to August 1994 
document the veteran's treatment for PTSD and substance 
abuse.  A June 1994 discharge summary from the Buffalo VAMC 
indicated that the veteran was admitted for methadone 
dependence.  He reported having a longstanding alcohol and 
substance abuse problem.  He said his drug of choice was 
heroin.  He stated he had attempted suicide on two occasions.  
The veteran also complained of migraine headaches that 
occurred at least once a month.  He endorsed periodic 
nightmares and flashbacks.  He stated he suffered from 
depression on a chronic basis.  He said he slept poorly and 
had a low energy level.  He denied active suicidal thoughts.  
The diagnoses, in pertinent part, were chronic substance 
abuse, dysthymia, and PTSD.  

Later that month, the veteran was admitted to Brylin Hospital 
for the purpose of detoxification from heroin.  He gave a 
long history of treatment for substance abuse.  He was noted 
to have had his first admission for alcohol dependence in 
1979.  After remaining sober for approximately seven years, 
he started to drink again and use heroin.  He reported losing 
his job due to his chemical usage.  The veteran stated his 
social and emotional problems were related to his substance 
abuse and his service in Vietnam.  He said he had been 
diagnosed as having PTSD and depression at the VA Hospital.  
The diagnoses were heroin dependence, alcohol dependence, and 
PTSD.  

The veteran returned to the Buffalo VAMC for heroin 
detoxification in August 1994.  His history of alcohol and 
substance abuse was reviewed.  In addition to his continuing 
problem with drug abuse, he stated he had been experiencing 
increased depression.  He also complained of recurrent 
nightmares, insomnia, and chronic tension.  The diagnoses 
were heroin dependence, alcohol abuse, dysthymia, and PTSD.

Service connection for PTSD was granted in July 1995.  
Finding that evidence verifying his inservice stressors had 
been submitted, and that a current diagnosis of PTSD was of 
record, the RO found that service connection was warranted.  
A 10 percent disability evaluation was assigned, effective in 
November 1993.  Service connection for headaches was denied.  
The RO determined there was no evidence showing the veteran's 
headaches were related to his military service or any 
disability related to his military service.

Additional medical records from the Buffalo VAMC dated from 
December 1984 to December 1994 were associated with the 
claims folder.  Of note, during a December 1984 VA Herbicide 
Registry examination, the veteran stated he suffered from 
headaches while he was stationed in Vietnam.  An examination 
of his head and neurological system, however, was normal.  
His mental status was also reported to be normal.  During a 
March 1989 hospitalization to help him withdraw from heroin 
and cocaine use, the veteran reported that he suffered from 
headaches.  He felt that the headaches were due to sinus 
problems.  He stated the headaches were not severe, and that 
he had not sought medical treatment for them.  His head was 
normocephalic on examination.  He denied PTSD symptoms.

In October 1994, the veteran entered into treatment for his 
PTSD.  He complained of nightmares, an exaggerated startle 
response, and insomnia.  He said he tried to avoid things 
that reminded him of his Vietnam experiences.  He described 
verbally attacking people and putting down his wife in front 
of others.  The veteran indicated he was sober.  He admitted 
to having homicidal plans within the past year-and-a-half.  
At the time of his admission, the veteran was casually 
dressed and without motor restlessness.  His speech was 
spontaneous and appropriate.  He said his mood had been 
"calmer" since starting on medication.  His affect was 
appropriate and without any obvious depressive symptoms.  He 
denied suicidal or homicidal ideation.  Although his 
treatment resulted in improved insight and motivation, the 
veteran was noted to still suffer from the full range of PTSD 
symptomatology.  The prognosis was guarded to fair.  

In September 1995, the veteran was granted a temporary 100 
percent schedular evaluation for the period of October 17, 
1994 to November 30, 1994 because of his hospitalization.  
See 38 C.F.R. § 4.29 (1999).  The 10 percent disability 
evaluation was restored from December 1, 1994.

A social work survey was conducted in October 1995.  The 
veteran's hospitalization from August to December 1994 was 
referenced.  He stated he had been working odd jobs since his 
release.  However, due to his limited skills and minimal 
education, he said he could not find or hold a job.  He 
maintained his severe drug and alcohol problem also hindered 
his ability to get a "decent" job.  The veteran reported 
that he had started using heroin and alcohol again, and that 
he had recently entered the Buffalo VAMC for detoxification.  
He opined that his relationship problems, inability to get a 
job, and PTSD were the cause of his substance abuse problem.  
He endorsed nightmares and constant migraine headaches.  

The examiner's impression was that the veteran continued to 
have difficulty adjusting to and dealing with his PTSD 
symptoms.  He said the veteran had multiple problems, which 
led to his alcohol and heroin addiction.  He stated the 
veteran had difficulty dealing with his recent divorce and 
continued to have difficulty holding and finding a job.  
Based on the severity and difficulty of his multiple problems 
and the stressors of his life, the examiner opined that the 
veteran would find it "very difficult" to find and hold on 
to any type of gainful employment for any length of time.

In November 1995, the veteran was afforded a VA psychiatric 
examination.  He described several traumatic incidents 
related to his service in Vietnam.  He reported being fired 
from his job in 1987 due to his abuse of heroin, alcohol, and 
cannabis.  He stated he was still using heroin on a sporadic 
basis.  The veteran stated he was bothered by intrusive 
memories.  He endorsed constant nightmares and flashbacks.  
He said he slept no more than three hours a night.  He denied 
auditory and visual hallucinations.  His speech was logical, 
relevant, and coherent.  His affect was anxious.  His 
concentration was poor.  He dressed appropriately.  He showed 
an exaggerated startle response when he heard helicopter 
sounds.  The veteran showed poor social and industrial 
adaptation.  The diagnoses were chronic delayed PTSD and 
substance abuse disorder in partial remission.

A discharge summary dated in November 1995 showed that the 
veteran was admitted to the Buffalo VAMC in October 1995 for 
the purpose of detoxification.  His history and usage of 
drugs and alcohol were discussed in detail.  He was noted to 
have had problems with depression, insomnia, and PTSD 
symptomatology.  Following his discharge, the veteran was to 
be referred to a long-term PTSD program.  The discharge 
diagnoses were opioid dependence, alcohol dependence, major 
depressive disorder, and PTSD.  He was assigned a 36 on the 
Global Assessment of Functioning (GAF) Scale.

In June 1996, the 10 percent disability evaluation assigned 
to PTSD was increased to 50 percent.  The effective date of 
the award was November 1993.

Medical records from the Changing Seasons Treatment Center 
dated from August 1996 to September 1996 reveal that the 
veteran underwent treatment for alcohol dependence.  He also 
indicated that he had been abusing heroin.  A psychiatric 
consultation was conducted during his hospitalization.  At 
that time, the veteran complained of flashbacks, nightmares, 
depression, and poor concentration.  He denied suicidal and 
homicidal ideation, auditory or visual hallucinations, manic 
symptoms, and anxiety symptoms.  He said he used heroin while 
he was in Vietnam, but that he had stopped using it until 
1986.  The veteran was cooperative with fairly good hygiene 
and grooming.  There was no psychomotor retardation or 
agitation seen.  His mood was sad.  His affect was 
restricted.  The veteran's speech was normal in rate and 
rhythm.  His memory was intact for immediate and remote.  
There was no evidence of flight of ideas or loosening of 
association.  The diagnoses, in pertinent part, were alcohol 
dependence, opiate dependence, dysthymic disorder, and 
chronic PTSD.  He was assigned a 50 on the GAF Scale.

In October 1996, the veteran was admitted to the Coatesville 
VAMC.  He wanted treatment for the symptoms of his PTSD, 
which he described as poor anger control, depression, 
estrangement from others, social isolation, and sleeping 
problems.  He indicated that he continued to have problems 
with drug abuse.   He denied any major medical problems 
except for severe headaches.  A cranial CT scan was normal.  
The diagnoses were PTSD, opiate dependence, and headaches.  
The veteran was assigned a 52 on the GAF Scale.

The veteran was afforded a personal hearing before the RO in 
January 1997.  He testified that he suffered from nightmares 
five to six times a month.  He described one recurring 
nightmare in detail.  Flashbacks were noted to occur with 
less frequency.  He asserted his PTSD and substance abuse 
problem had rendered him unemployable.  The veteran reported 
that he had not held a job since 1987.  He said he spent most 
of his time walking and going to Alcohol Anonymous (AA) and 
Narcotics Anonymous (NA) meetings.  He stated that he was 
divorced and lived alone.  The veteran indicated he had been 
receiving inpatient and outpatient 


treatment through Changing Seasons Treatment Center, the 
Buffalo VAMC, and the Coatesville VAMC.  He also testified 
that he suffered from tension headaches, and that said 
headaches occurred approximately 20 times a month.  He 
maintained that the link between chronic tension headaches 
and PTSD was well established.  However, he testified that no 
doctor had actually related his headaches to his PTSD.  In 
this regard, he was advised by the Hearing Officer that he 
should submit a statement from a medical professional that 
would support his allegations.  Finally, the veteran asserted 
that he started using drugs and alcohol to help him cope with 
his PTSD symptoms.  He maintained that service connection for 
substance abuse as secondary to his service-connected PTSD 
was warranted.  He submitted a statement to this effect at 
the time of the hearing.

In February 1997, the veteran was afforded a VA psychiatric 
examination.  He was relevant, coherent, and cooperative.  
However, he was quite tearful when talking about his Vietnam 
experiences.  Since he became sober in August 1996, he stated 
the symptoms of his PTSD had increased in severity.  He said 
he had more nightmares and flashbacks.  He also reported 
having greater difficulty sleeping and interacting with 
others.  The diagnosis was PTSD and substance abuse, in 
remission.  The examiner stated he could not find any 
evidence of personality disorder.  Moreover, he opined that 
the veteran's depression and substance abuse were related to 
his PTSD.  He said the veteran had severe difficulty in 
social adaptability and some trouble with reality check.  
Noting that the veteran had not worked since 1987, the 
examiner assigned the veteran a 55 on the GAF Scale.

By a rating action dated in April 1997, the veteran was 
granted a temporary 100 percent schedular evaluation for the 
period of October 30, 1996 to December 31, 1996 because of 
the aforementioned hospitalization.  See 38 C.F.R. § 4.29.  
The 50 percent disability evaluation was restored from 
January 1, 1997.

The veteran entered into the Buffalo VAMC detoxification 
program in May 1997.  He stated he was not getting enough 
medications for his delirium tremens.  He was 


released two days later at his insistence.  Thereafter, the 
veteran was admitted to the Coatesville VAMC in July 1997 for 
the purpose of detoxification.  He was given an initial 
diagnosis of PTSD based upon his self-reported symptoms of 
nightmares, detachment and withdrawal from others, sleep 
disturbances, irritability, depression, and substance and 
relationship problems.  He said he also had problems with 
alcohol dependence, heroin dependence, and migraine 
headaches.  He was assigned to the four-week stabilization 
component of the inpatient PTSD program.  The veteran was 
discharged in August 1997.  The diagnoses were chronic PTSD, 
opiate dependence, and alcohol dependence.  He was also noted 
to suffer from recurrent vascular headaches.  He was assigned 
a 40 on the GAF Scale.

The veteran submitted a claim for a total disability 
evaluation based upon individual unemployability in August 
1997.  He indicated that he had not held a full-time job 
since 1987.  He reported having a high school education.

In February 1998, the veteran was afforded another VA 
psychiatric examination.  He claimed to have been drug free 
for "quite some time."  He said he been suffering from 
nightmares and flashbacks since his service in Vietnam.  He 
also endorsed an exaggerated startle response and sleep 
problems.  During the interview, the veteran was oriented to 
time, place, and person.  He was relevant, coherent, and 
cooperative.  He denied hallucinations and delusions.  Since 
becoming sober, he stated his nightmares and flashbacks had 
worsened.  While he initially denied any current suicidal and 
homicidal ideation, the veteran later corrected himself by 
saying that he occasionally felt homicidal.  His memory for 
recent and remote events seemed to be adequate.  The 
diagnosis was PTSD and substance abuse in remission.  The 
examiner indicated that he had previously evaluated the 
veteran in February 1997.  In that regard, he reinforced his 
opinion that the veteran suffered from substance abuse and 
PTSD, and that PTSD was his primary diagnosis.  The examiner 
also stated that the veteran's GAF score had dropped to 50.  
He said the veteran was more depressed and had severe 
difficulty with social adaptability.

In October 1998, the veteran was granted a temporary 100 
percent schedular evaluation for the period of July 16, 1997 
to August 31, 1997 because of his hospitalization.  The 50 
percent disability evaluation was restored from 
September 1, 1997.

Additional medical records from the Coatesville VAMC dated 
from October 1996 to October 1998 were associated with the 
claims folder.  Significantly, those records show that the 
veteran entered into the Coatesville VAMC PTSD program in 
August 1998.  He reported an increase in his combat related 
intrusive memories, sleep disturbance, social isolation, and 
anger.  He denied significant use of alcohol in the past 
year, but admitted to ongoing struggles with heroin 
addiction.  After several weeks of group and individual 
treatment, the veteran was discharged in October 1998.  The 
diagnoses were, in pertinent part, chronic PTSD, opiate 
dependence, alcohol dependence, and vascular headaches.  He 
was assigned a 47 on the GAF Scale.

By a rating action dated in March 1999, the RO denied service 
connection for headaches.  The RO held there was no evidence 
establishing an etiological link between the veteran's 
headaches and his PTSD.  Further, after granting a temporary 
100 percent schedular evaluation for the period of August 5, 
1998 to October 31, 1999 because of hospitalization in excess 
of 21 days, the RO continued the 50 percent disability 
evaluation assigned to the veteran's PTSD.  Service 
connection for substance abuse was also denied.  The RO found 
no evidence had been submitted that showed that the veteran's 
alcohol and drug dependence was the result of his PTSD.  
Finally, the veteran's claim of entitlement to a total 
disability evaluation based upon individual unemployability 
was denied.

The veteran was afforded a personal hearing before the 
undersigned in May 1999.  He described the symptoms of his 
PTSD is great detail.  He said he suffered combat-related 
nightmares and flashbacks at least twice a week.  He also 
endorsed heightened anxiety, social isolation, insomnia, 
trouble concentrating and remembering things, and 
hypervigilance.  He testified that his symptoms had increased 
in severity since his 1997 personal hearing before RO.  He 
stated he maintained no close personal relationships.  He 
indicated that his only social interaction involved going to 
AA or NA meetings.  The veteran contended that the symptoms 
of his PTSD prevented him from working.  However, he noted 
that his physician believed that he might be able to work in 
an environment that did not require interacting with people.  
He said he had not worked since 1987.  He stated he had used 
alcohol and drugs as a means of self-medication.  The veteran 
reported that all his treatment for PTSD and headaches had 
been through the VA.  He further argued that there was a 
causal relationship between his PTSD and his history of 
chronic headaches.  In this regard, he said he could obtain a 
statement from a VA neurologist that would support this 
contention.  He was advised that the record would be held 
open for 30 days so that he could obtain said statement.  

Medical records from the Buffalo VAMC dated from November 
1998 to May 1999 were submitted at the time of veteran's 
personal hearing.  The records show that the veteran received 
routine group and individual treatment for his PTSD and 
substance abuse problems.  A treatment note dated in May 1998 
indicated that the veteran had been sober for nine months.  
Nevertheless, the examiner remarked that it was "not 
likely" that the veteran would be employable due to the 
severity of his PTSD.  The records also reveal that the 
veteran underwent testing and treatment for complaints of 
chronic headaches.  A January 1998 Transcranial Doppler was 
consistent with migraine headaches.  The examiner stated that 
the findings were the same as those in May 1998.  Another 
Transcranial Doppler, performed in February 1999, yielded 
similar findings.  

A June 1999 treatment report from the Buffalo VAMC showed 
that the veteran was seen for complaints of recurring 
headaches.  He said his headaches had gotten worse over the 
past week, and that he had been experiencing increased stress 
during this time.  He indicated that his headaches tended to 
occur on the right side of his head.  Extraocular muscles 
were intact.  His pupils were equal and reactive to light and 
accommodation.  Neurological testing was within normal 
limits.  The impression was migraine headaches exacerbated by 
stress and anxiety.  There were no findings that specifically 
related the headaches to the veteran's PTSD.



II.  Analysis

A.  Service Connection 

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
that (1) a current disability exists and (2) the current 
disability was either (a) caused or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); See also 
Allen v. Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim must be accompanied by evidence that suggests more 
than a purely speculative basis for granting entitlement to 
the requested benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 
262-63 (1992).  Evidentiary assertions accompanying a claim 
for VA benefits must be accepted as true for purposes of 
determining whether the claim is well grounded, unless the 
evidentiary assertion is inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
When the question involved does not lie within the range of 
common experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id.  at 495.  

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  A claim for service connection on a secondary 
basis is well grounded only if there is medical evidence to 
connect the asserted secondary condition to the service-
connected disability.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).

1.  Headaches as Secondary to PTSD

The record in the present case shows that the veteran has 
been diagnosed as having recurrent migraine headaches.  There 
is also evidence that appears to establish that the veteran's 
headaches are either caused or aggravated by his service-
connected PTSD.  Specifically, in a VA treatment report dated 
in June 1999, the veteran was noted to have experienced an 
increase in severity of his migraine headaches.  He also 
reported that his level of stress and anxiety had increased 
during this period.  Following a physical examination, the 
impression was that the veteran's migraine headaches were 
exacerbated by stress and anxiety.  Anxiety is identified as 
a symptom of PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 
9440 (1999).

Based on the foregoing, the Board finds that the veteran has 
submitted sufficient evidence showing that his migraine 
headaches are either caused or aggravated by his service-
connected PTSD to make such a claim plausible.  The Board 
concludes, therefore, that the veteran's claim of entitlement 
to service connection for headaches as secondary to service-
connected PTSD is well grounded.

The Board observes that the June 1999 treatment note was not 
considered by the RO.  Moreover, the Board recognizes that 
the veteran did not waive RO consideration of this evidence.  
See 38 C.F.R. § 20.1304(c).  However, in light of the 
favorable outcome of this aspect of the claim and because the 
matter is being Remanded to the RO for further development, 
the Board finds that the veteran has not been prejudiced.

2.  Substance Abuse as Secondary to PTSD

The appellant's claim for service connection for substance 
abuse is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has presented a claim which is 
plausible because there is evidence that he has been treated 
for many years for substance abuse, and there is competent 
medical evidence that links the substance abuse to his 
service-connected PTSD.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b).

The Board notes that the appellant's current claim of 
entitlement to service connection for substance abuse was 
raised in January 1997.  He contends that the symptoms of his 
PTSD led him to consume alcohol and use drugs in an attempt 
to medicate himself.  He asserts that his currently diagnosed 
alcohol and opiate dependence is etiologically related to his 
PTSD.

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that an award of service connection for 
disability due to abuse of alcohol or drugs was not precluded 
by 38 U.S.C.A. § 1110, but only "compensation" for such 
disability was so precluded, for claims filed after October 
31, 1990.  Barela v. West, 11 Vet. App 280 (1998); VAOGCPREC 
2-98 (Feb. 10, 1998).  Therefore, secondary service 
connection for substance abuse is not precluded by law.

The medical evidence in the claims file shows that the 
veteran has been treated for substance abuse for many years.  
There is also a medical opinion that appears to provide 
positive evidence of a link between the veteran's substance 
abuse problem and his service-connected PTSD.  The report of 
the February 1997 VA psychiatric evaluation indicated that 
the veteran did not have a history of use prior to his 
service in Vietnam.  In this regard, the VA psychiatrist 
opined that the veteran's substance abuse problem was related 
to his PTSD.  A similar opinion was rendered by that 
physician in his February 1998 VA examination report.  
Moreover, the findings of the October 1995 social survey 
indicated that the veteran's multiple problems (PTSD symptoms 
and adjustment difficulties) had led to his alcohol and 
heroin addiction.

Given the lack of countervailing medical opinion, the Board 
finds that the preponderance of the evidence favors the 
veteran's claim that his substance abuse has been caused by 
his PTSD.  Accordingly, the preponderance of the evidence 
favors a grant of service connection for substance abuse.  
The Board again notes, however, that the veteran is not 
entitled to VA disability compensation for his service-
connected substance abuse.

B.  Increased Evaluation for PTSD

The Board initially finds that the veteran has submitted a 
well-grounded, or plausible, claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well-grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

Under the criteria in effect at the time the veteran 
initiated his appeal with respect to the evaluation of his 
service-connected psychiatric disorder, the principle of 
social and industrial inadaptability, the basic criterion for 
rating disability from the mental disorders, contemplated 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  38 C.F.R. § 4.129.  
The severity of disability was to be based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency.  The VA was not to under-evaluate the 
emotionally sick veteran with a good work record, nor over-
evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis was placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints was 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology were the 
essentials.  38 C.F.R. § 4.130.  

The veteran is currently assigned a 50 percent disability 
rating for PTSD.  Under the provisions of 38 C.F.R. 
Diagnostic Code 9411, considered in the evaluation of 
psychoneurotic disorders at the time the veteran initiated 
his appeal, a 50 percent rating was assigned for PTSD when 
the ability to establish and maintain effective or favorable 
relationships is considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 70 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent rating was assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thoughts or behavioral 
process associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior are 
factors to be considered.  A demonstrable inability to obtain 
or retain employment is another factor to be considered.  
38 C.F.R. §  Part 4 Diagnostic Code 9411.  The Board notes, 
however, that if any one of the three criteria set forth in 
Diagnostic Code 9411 for a 100 percent evaluation is met, a 
100 percent rating shall be assigned.  See Johnson v. Brown, 
7 Vet. App. 95 (1994).

The record in this case reflects that, for several years, the 
veteran has been in receipt of regular psychiatric treatment.  
He has had several long-term periods of hospitalization that 
have been adjudicated to be related to his PTSD.  In 
addition, the veteran's condition has been described as 
severe by several of his treating counselors.  There also 
appears to be a strong indication that the veteran's PTSD has 
rendered him virtually unemployable.  In this regard, 
remarking on the severity of the veteran's PTSD and other 
problems in his life, the social survey examiner opined in 
October 1995 that the veteran would find it very difficult to 
find and hold on to any type of gainful employment for any 
length of time.  Similarly, in a May 1999 treatment report, 
the veteran's treating physician observed that the veteran 
had not worked since 1987, and that it was "not likely" 
that he would become employable due to the severity of his 
PTSD.  Moreover, the February 1997 VA examination report 
indicated that the veteran's GAF had dropped from 55 to 50.  
A GAF of 50 is indicative of, among other things, serious 
impairment in social, occupational, or school functioning, 
and an example of which is an inability to keep a job.  (See 
American Psychiatric Association: Quick Reference to the 
Diagnostic Criteria from Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition. Washington, DC, American 
Psychiatric Association, 1994.)  The Board recognizes the 
fact that the veteran has reported that he worked odd jobs 
during the periods when he has not been hospitalized, and 
that he has a substantial history of substance abuse.  
However, neither his intermittent employment nor his problem 
with substance abuse belies the overall impression that the 
veteran's PTSD prevents him obtaining and/or retaining 
gainful employment.  

Thus, after reviewing the foregoing, the Board concludes that 
the veteran has been rendered demonstrably unable to obtain 
or retain employment due solely to his service-connected 
PTSD, without consideration of his substance abuse.  The 
criteria for a 100 percent rating for PTSD have been met in 
this case.  In so deciding, consideration has been given to 
assigning staged ratings; however, during the entire period 
in question, the veteran has been shown to be unable to 
obtain or retain employment due to his service-connected 
PTSD.  Fenderson v. West, 12 Vet. App. 119 (1999).

In reaching this conclusion, the Board notes that the 
criteria to evaluate mental disorders were changed in 
November 1996.  In that regard, the Court held in 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) that where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  In that regard, the RO 
considered both criteria in evaluating the veteran's claim 
and concluded that an evaluation in excess of 50 percent was 
not warranted under either.  Nonetheless, as the Board is 
granting a 100 percent disability evaluation under the old 
criteria, the Board finds that the veteran will not be 
prejudiced by failing to consider whether his disability 
would also warrant an increased rating under the new 
criteria.

C.  Total Disability Evaluation Based Upon Individual 
Unemployability 

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability.  
38 U.S.C.A. §§ 501, 1155; 38 C.F.R. § 4.16(a).

The Court has held that in cases where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown,  6 Vet. App. 
426 (1994).  Under the provisions of 38 C.F.R. § 4.16(a), a 
total rating based on individual unemployability may only be 
assigned where the veteran is not in receipt of a total 
schedular rating.  In view of the fact that a 100 percent 
schedular rating is being assigned for his PTSD, the 
veteran's total disability rating claim has been effectively 
rendered moot; this claim is now without legal merit and thus 
must be dismissed.  See ZP v. Brown, 7 Vet. App. 541 (1995).

Finally, with regard to the issues of service connection for 
substance abuse as secondary to PTSD and entitlement to a 
total disability evaluation based upon individual 
unemployability, the Board notes that the veteran asked to 
appear for a personal hearing before a member of the Board in 
Washington, DC.  There is no evidence that said hearing was 
scheduled.  However, in light of the favorable determination 
on the issue of service connection for substance abuse and 
because the issue of the veteran's entitlement to a total 
disability evaluation based upon individual unemployability 
has been rendered moot, the Board finds that the veteran has 
not been prejudiced by not being afforded his requested 
hearing.


ORDER

To the limited extent that the veteran's claim of entitlement 
to service connection for headaches as secondary to service-
connected PTSD is well grounded, the appeal is granted.

Entitlement to service connection for substance abuse as 
secondary to service-connected PTSD is granted.

Entitlement to a 100 percent disability evaluation for 
service-connected PTSD, on appeal from the initial 
evaluation, is granted, subject to the criteria governing 
payment of monetary benefits.

Entitlement to a total disability evaluation based upon 
individual unemployability is dismissed.


REMAND

Because the claim of entitlement to service connection for 
headaches as secondary to PTSD is well grounded, VA has a 
duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Specifically, the Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The development 
of facts includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

As the Board has discussed in the present case, a VA 
treatment note dated in June 1999 indicated that the 
veteran's migraine headaches were exacerbated by stress and 
anxiety.  However, the probative value of this finding is 
somewhat diminished because there is no indication as to 
whether this opinion was rendered by a physician or some 
other type of medical professional.  There is also no 
evidence that the examiner reviewed the entire record prior 
to making his or her conclusion.  Nevertheless, medical 
evidence has been received which appears to implicitly link 
the veteran's headaches with his service-connected PTSD.  The 
Board therefore believes that the veteran's service 
connection claim must be remanded to obtain a medical opinion 
to determine the nature and etiology of his current headache 
disability.  The Court has held that the Board, in rendering 
its final decision, must consider independent medical 
evidence in support of recorded findings, rather than provide 
its own medical judgment in the guise of a Board opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  VA's duty to 
assist veterans also includes the procurement of medical 
opinions where necessary.  See Ashley v. Brown, 6 Vet. App. 
52 (1993) (obtaining an advisory medical opinion is a viable 
way for the Board to fulfill its duty to assist an 
appellant).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should properly advise the 
veteran that he may submit additional 
medical evidence that would help to 
establish an etiological relationship 
between his headaches and his service-
connected PTSD.  Further, the veteran 
should be asked to provide the complete 
names and addresses of all VA and non-VA 
health care providers who have treated 
him for headaches since service 
discharge.  All records not already 
included in the claims folder should be 
obtained, to include those from the 
Buffalo VAMC and Coatesville VAMC.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The RO should obtain from the Social 
Security Administration copies of any 
administrative decision and underlying 
medical records relied upon in evaluating 
the veteran's claim for Social Security 
benefits and associate these records with 
the claims folder.

3.  When the above has been accomplished, 
the veteran should be afforded VA 
neurological examination to determine the 
nature, etiology and severity of the 
veteran's headache disorder.  Such tests 
as the examiner deems necessary should be 
performed.  The entire claims folder and 
a copy of this remand must be made 
available to the examiner for review 
prior to the examination.  The examiner 
should provide a comprehensive report 
including complete rationales for all 
conclusions reached.  The examiner should 
also attempt to reconcile his or her 
conclusions with the aforementioned June 
1999 treatment note from the Buffalo 
VAMC.

Opinion required:  The 
examiner should comment on the 
nature and severity of the 
veteran's headache disability.  
The examiner should be asked 
to determine whether it is at 
least as likely as not that 
any current headache 
disability was caused, or 
aggravated, by symptoms 
related to the veteran's 
service-connected PTSD.  In 
answering this question, the 
standard of proof that is 
underlined must be utilized.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical review does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

5.  When the above development has been 
completed, the RO should re-adjudicate 
the claim of entitlement to service 
connection for headaches as secondary to 
service-connected PTSD.  Consideration 
should be given to 38 C.F.R. § 3.310 and 
to the holding of the Court in Allen v. 
Brown.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this REMAND is to obtain 
additional medical evidence.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

